DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24, 26, 31-42, 47, 49-52, 71, 74-77, and 79 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 24, 26, 31-42, 49-52, 71, and 74-77 recite specific compositions with single values for each component rather than ranges.  Andersen et al. teaches broad ranges for the claimed components, as discussed above.  There is no suggestion in the reference to arrive at the specific values claimed from the broad ranges of Andersen et al. 
Claim 79 recites a combination of components comprising three different thermoplastics, and a five different fillers.  There is no suggestion in Andersen et al. to select the specific compounds for use in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767